     Case 2:20-cv-00150-JAD-EJY Document 22 Filed 02/23/21 Page 1 of 3




 1                                    UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4   ADRIAN TL JOHNSON,                                                  Case No. 2:20-cv-00150-JAD-EJY
 5                   Plaintiff,
 6          v.                                                                           ORDER

 7   SGT. BERNDT, et al.,
 8                   Defendants.
 9

10           Presently before the Court are Plaintiff’s Motion to Serve Unexecuted Summons (ECF No.
11   20) and Motion to Procure and Preserve Surveillance Footage (ECF No. 21). 1
12           On December 17, 2020, the Court issued its Screening Order granting Plaintiff’s Application
13   to Proceed in forma pauperis, and ordering, inter alia, Plaintiff’s First Amendment retaliation claims
14   to proceed against Defendants Sgt. Berndt, Sgt. Leavitt, Correctional Officer Heim, and Correctional
15   Officer Williams. ECF No. 10 at 13. Summonses were returned executed for Defendants Sgt.
16   Berndt, Sgt. Leavitt, and Correctional Officer Heim. ECF Nos. 14 and 16. However, summons was
17   returned unexecuted for Defendant Williams. ECF No. 15. The U.S. Marshal indicated that this
18   Defendant could not be “identified due to [his] common name. Needs P# or first name.” Id. at 1.
19           To that end, Plaintiff filed the instant Motion to Serve Unexecuted Summons which states,
20   in relevant part:
21           Plaintiff has no resources to find out … Defendant[ Williams’] first … name, but
             upon information and belief the initial of his first name is J … . For further detail
22           he is a caucasian male, in his late 30s or early to mid 40’s, wears glasses, his height
             is approximately 5 foot 6 inches. On or about April 27, 2020, Officer Williams was
23           on duty in Clark County Detention Center on the 4th floor in the South Tower of
             the jail, securing module 4J working on the day shift hours being 6:00 a.m. to 6:00
24           p.m. which was his regular or standard post until the 3 month cycle where he …
             rotated to floor 2 in South Tower securing module 2J, where he also spent 3 months
25           at until the next cycle … prior to year 2021. It is also believed that Williams[’] P#
             is 9222.
26

27

28   1
             The Court has made typographical changes to the titles of Plaintiff’s Motions for the sake of clarity.
                                                              1
     Case 2:20-cv-00150-JAD-EJY Document 22 Filed 02/23/21 Page 2 of 3




 1   ECF No. 20 at 2. The Court shall order the Clerk of Court to issue a summons for Defendant

 2   Williams based on the new identifying information Plaintiff has provided.

 3          Plaintiff also filed the present Motion to Procure and Preserve Surveillance Footage (ECF

 4   No. 21), which he brings pursuant to Fed. R. Civ. P. 34(a). ECF No. 21 at 2. Rule 34(a), however,

 5   states that a “party may serve on any other party”—not the Court—“a request within the scope of

 6   Rule 26(b).” If and when a discovery dispute arises, Plaintiff must also first meet and confer with

 7   the opposing party in an attempt to resolve the dispute before filing a discovery motion with the

 8   Court. Fed. R. Civ. P. 37(a)(1); Local Rules LR IA 1-3(f) and LR 26-6(c). Plaintiff’s Motion to

 9   Procure and Preserve Surveillance Footage is therefore denied as it is not properly before the Court.

10          Accordingly,

11          IT IS HEREBY ORDERED that Plaintiff’s Motion to Serve Unexecuted Summons (ECF

12   No. 20) is GRANTED.

13          IT IS FURTHER ORDERED that the Clerk of Court shall issue summons for Defendant

14   Williams with the identifying information Plaintiff provided in his Motion to Serve Unexecuted

15   Summons (id. at 2).

16           IT IS FURTHER ORDERED that the Clerk of Court shall send one copy each of Plaintiff’s

17   Complaint (ECF No. 11), the Court’s Screening Order (ECF No. 10), and this Order to the U.S.

18   Marshal for service on Defendant Williams.

19           IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of the USM-285

20   form to Plaintiff.

21          IT IS FURTHER ORDERED that Plaintiff shall have until March 25, 2021 to complete the

22   USM-285 service form and return it to the U.S. Marshal, United States Courthouse, 333 Las Vegas

23   Blvd. South, Las Vegas, Nevada 89101.

24          IT IS FURTHER ORDERED that the U.S. Marshall shall attempt to effect service within

25   fifteen (15) days of the date he receives Plaintiff’s USM-285.

26          IT IS FURTHER ORDERED that Plaintiff shall have 21 days from the date the U.S. Marshal

27   returns to Plaintiff a copy of the USM-285 form showing whether service was accomplished to file

28   a notice with the Court stating whether Defendant Williams was served. If Plaintiff wishes to have

                                                     2
     Case 2:20-cv-00150-JAD-EJY Document 22 Filed 02/23/21 Page 3 of 3




 1   service attempted again on this Defendant, he must seek that relief by filing a motion in which he

 2   specifies a more detailed name and/or address for this Defendant, or states whether some other

 3   manner of service should be attempted.

 4          IT IS FURTHER ORDERED that Plaintiff’s Motion to Procure and Preserve Surveillance

 5   Footage (ECF No. 21) is DENIED.

 6          DATED THIS 23rd day of February, 2021.

 7

 8

 9                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
